COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Senior Judge Annunziata


CHRISTOPHER LUZIER
                                                                MEMORANDUM OPINION*
v.     Record No. 0119-07-2                                         PER CURIAM
                                                                    MAY 29, 2007
PENN LINE CORPORATION AND
 ZURICH AMERICAN INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Andrew J. Reinhardt; Kerns, Kastenbaum & Reinhardt, P.L.C., on
                 briefs), for appellant.

                 (Frederick T. Schubert, II; Angela F. Gibbs; Midkiff, Muncie &
                 Ross, P.C., on brief), for appellees.


       Christopher Luzier appeals a decision of the Workers’ Compensation Commission

finding he failed to prove that he (1) sustained a brain injury causally related to his compensable

March 22, 2004 injury by accident; and (2) remained totally disabled as a result of that brain

injury. We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Luzier v. Penn Line Corp., VWC File No. 218-31-49 (Dec. 21, 2006). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.